 



Exhibit 10.2

     
 
  Lloyds TSB Bank plc,
 
  Financial Institutions
Santander BanCorp
  25 Gresham Street,
207 Ponce de Leon Ave
  London,
Hato Rey
  EC2V 7HN
San Juan,
   
Puerto Rico 00917
   

         
 
  SWIFT:   LLOYDGB2L
 
  Fax No:   +44 20 7661 4790
 
  Telephone:   +44 20 7661 4771
 
       
 
  Reference:   D\PHUN\MCPJ1959
 
  Date:   27th February, 2006

Dear Sirs,
Amended and Restated USD 725,000,000 Loan Facility
We are pleased to confirm that we are prepared to make available to you a loan
facility subject to the following terms and conditions.

1.   Definitions       “Borrower” means Santander BanCorp.       “Business Day”
means a day (other than a Saturday or a Sunday) on which banks are open for
business in London and New York.       “Commitment Termination Date” means the
date which occurs one month following the date of this agreement.      
“Dollars” and “USD” means the lawful currency of the United States of America.  
    “Early Termination Event” means an event or circumstance set out in Clause
12 (Early Termination).       “Facility” means the loan facility in Dollars made
available under this agreement.       “Facility Amount” means USD 725,000,000
(United States Dollars Seven Hundred and Twenty-Five Million).       “Guarantee”
means a guarantee in a form acceptable to the Lender from Banco Santander
Central Hispano S.A. Madrid in respect of the obligations of the Borrower to the
Lender in respect of the Loan.       “Interest Period” means, in respect of the
Loan, each period determined in accordance with Clause 4(d) — (Interest).      
“Lender” means Lloyds TSB Bank plc, acting through its Financial Institutions
office.



--------------------------------------------------------------------------------



 



2

    “LIBOR” means with respect to the Loan and an Interest Period,

(a) the British Bankers Association Interest Settlement Rate displayed on the
appropriate page of the Reuters screen or, if no such screen rate is available,
(b) the arithmetic mean of the rates (rounded up to four decimal places) as
supplied to the Lender at its request quoted by the Reference Banks to leading
banks in the London interbank market,
for the offering of deposits in Dollars for a period comparable to that of the
Interest Period concerned as of 11 a.m. two Business Days prior to the proposed
date of drawing.
“Loan” means the loan made or to be made to the Borrower under this agreement
or, as the case may be, the balance outstanding from time to time of such loan.
“Mandatory Cost” means the percentage rate per annum calculated by the Lender as
being its cost of compliance with the requirements of the Financial Services
Authority in respect of the Loan.
“Margin” means 0.10% per annum.
“Market Disruption Event” means an inability to determine LIBOR or only one of
the Reference Banks supplies a rate to determine LIBOR.
“Material Adverse Effect” means a material adverse effect on the ability of the
Borrower to perform its payment obligations under this agreement.
“Notification Time” means 9.00 a.m. London time.
“Reference Banks” means the principal London offices of Barclays Bank, Royal
Bank of Scotland, and HSBC Bank, or such other banks as may be agreed between
the Borrower and the Lender.
“Repayment Date” means, in respect of the Loan, 28th December, 2006.
“Selection Notice” means a notice substantially in the form set out in
Appendix II.
“Tax” means any tax, levy impost duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
“Utilisation Request” means a notice substantially in the form set out in Annex
I.



--------------------------------------------------------------------------------



 



3

2.   Utilisation

  (a)   The Borrower may utilise the Facility by delivery to the Lender of a
duly completed Utilisation Request on any Business Day occurring on or before
the Commitment Termination Date not later than the Notification Time 2 Business
Days prior to the proposed date of drawing.     (b)   The Loan may be drawn in
one amount not to exceed the Facility Amount.     (c)   The Lender will only be
obliged to make the Loan if on the date of the Utilisation Request and on the
proposed date of utilisation no Early Termination Event has occurred and is
continuing, and Dollars are freely available to the Lender in the London
interbank market.     (d)   The proceeds of the Loan shall be applied by the
Borrower to refinance indebtedness incurred in connection with its purchase of
substantially all the assets and operations of the Island Finance business in
Puerto Rico.

3.   Conditions Precedent       The Borrower may not deliver a Utilisation
Request until the Lender has received the following conditions precedent:

  (a)   a copy of this agreement duly signed by the Borrower as evidence of
acceptance of its terms;     (b)   a certificate of the Borrower’s signatories
authorised to execute and utilise the Facility; and     (c)   the Guarantee.

4.   Interest

  (a)   The Loan will bear interest from the date of drawing until the Repayment
Date calculated on the basis of a 360-day year for the exact number of days
elapsed.     (b)   The Borrower shall pay accrued interest on the Loan on the
last day of each Interest Period.     (c)   The interest rate for each Interest
Period , other than the initial Interest Period, will be determined by the
Lender and shall be the aggregate of:

  (i)   the Margin;     (ii)   LIBOR; and     (iii)   Mandatory Cost, if any.



--------------------------------------------------------------------------------



 



4



  (d)   The term for each Interest Period shall be one, three, or 6 months, or
such other period as the Borrower and Lender may agree, provided that no
Interest Period shall extend beyond the Repayment Date. The Borrower may request
an Interest Period by means of the Utilisation Request in respect of the initial
Interest Period, and in a Selection Notice if the Loan has already been drawn.  
  (e)   Each Selection Notice shall be delivered not later than the Notification
Time 2 Business Days prior to first day of the Interest Period concerned. If the
Borrower fails to deliver a Selection Notice then the relevant Interest Period
shall be one month.     (f)   Each Interest Period other than the initial
Interest Period shall start on the last day of the preceding Interest Period.  
  (g)   The initial Interest Period shall start on the date of drawdown and end
on 22nd June, 2006 and the applicable interest rate for the initial Interest
Period shall be 4.96500% inclusive.     (h)   The Lender agrees to promptly
notify the Borrower of the rate of interest applicable for each Interest Period.

5.   Utilisation Fee       The Borrower will pay the Lender on 22nd June 2006 a
utilisation fee of 0.015% calculated on the amount of the Loan.

6.   Repayment, Prepayment & Cancellation

  (a)   The Loan shall be repaid in one amount on the Repayment Date.     (b)  
The Borrower shall not repay all or any part of any Loan except in the manner
expressly provided for in this agreement.     (c)   Provided no drawing has been
made, the Borrower may by not less than three Business Days’ written notice to
the Lender cancel the Facility in whole, but not in part.

7   Payments

  (a)   The repayment of principal and payment of interest and other amounts due
to the Lender under this agreement shall be made in Dollars by 10 a.m. New York
time on the due date in same day funds to the account of the Lender with such
bank in New York or any other financial centre in the United States of America
as the Lender shall from time to time stipulate.     (b)   All payments shall be
made free and clear of any set-off, counterclaim, restriction or condition
whatsoever and without any deduction in respect of taxes, duties, levies,
imposts, charges, fees or withholdings of any nature whether made before or
after the date of this agreement.



--------------------------------------------------------------------------------



 



5

  (c)   In the event of the Borrower being compelled by law to make any such
deduction, the Borrower shall forthwith pay the Lender such additional amounts
as may be necessary to ensure that the aggregate of the net amounts received by
the Lender, after such deduction or withholding, shall equal the amount which
would have been received in the absence of such deduction or withholding. In
such event the Borrower shall provide the Lender within 45 days of the date of
such payment with a certified copy of the receipt evidencing the payment of such
tax or other deduction issued by the relevant taxing authority.

8.   Representations and Warranties       The Borrower makes the representations
and warranties set out in this clause.

  (a)   It is a corporation duly constituted and validly existing under the laws
of the Commonwealth of Puerto Rico and that it has all authorisations required
to carry on its business.     (b)   Its execution of this agreement and the
performance of its terms are within the Borrower’s powers and have been duly
authorised by all necessary actions and do not and will not contravene any law
or any contractual or other restriction binding upon the Borrower.     (c)  
This agreement constitutes a legally binding obligation of the Borrower
enforceable in accordance with its terms.     (d)   Its obligations in respect
of any utilisation of the Facility do not and will not conflict with any law or
regulation applicable to it, including without limitation exchange and other
controls of the Federal Reserve Board.     (e)   Its payment obligations in
respect of utilisations under the Facility will at all times rank pari passu
with the claims of all its other unsecured creditors (save for claims
mandatorily preferred by law applying generally).     (f)   All consents,
licences, approvals, authorisations and registrations which are required in
connection with the execution, delivery, performance, legality and
enforceability of this agreement have been duly obtained or effected, as the
case may be, and are in full force and effect.     (g)   All amounts payable by
the Borrower under this agreement may be made free and clear of and without
deduction for or on account of any Tax.     (h)   No stamp or registration duty
or similar taxes or charges are payable in the Commonwealth of Puerto Rico in
respect of this agreement.     (i)   The execution by the Borrower of this
agreement constitutes, and performance of its terms will constitute, private and
commercial acts, and the Borrower will not be able to claim immunity from suit
or other legal process in any proceedings taken in relation to this agreement.  
  (j)   The choice of English law as the governing law of this agreement will be
recognised and enforced in its jurisdiction of incorporation. Any judgment
obtained in England in relation to this agreement will be recognised and
enforced in its jurisdiction of incorporation.



--------------------------------------------------------------------------------



 



6

  (k)   No Early Termination Event is continuing or might reasonably result from
making a drawing under this Facility.     (l)   No litigation, arbitration or
administrative proceedings of or before any court, which, if adversely
determined, might reasonably be expected to have a Material Adverse Effect have
(to the best of its knowledge and belief) been started or threatened against it.

These representations and warranties shall be deemed to be repeated by reference
to the facts and circumstances then existing on the date of the Utilisation
Request, on the date of drawing and on the date of each Selection Notice.

9.   Covenants       The Borrower hereby undertakes to the Lender that during
the life of this facility and while any amount is owing to the Lender under this
agreement it will:

  (a)   forward to the Lender its audited annual report and accounts as soon as
these are available to its shareholders and will provide the Lender with such
other financial information as the Lender may reasonably request from time to
time;     (b)   promptly advise the Lender of the occurrence of any event which
constitutes or with the lapse of time or giving of notice or both would
constitute an Early Termination Event;     (c)   promptly obtain, maintain and
comply with any authorisations, licences and permissions required under any law
or regulation to enable it to perform its obligations under, or for the validity
or enforceability of, this agreement; and     (d)   refrain from making any
substantial change to the general nature or scope of its business.

10.   Illegality       If it becomes unlawful in any applicable jurisdiction for
the Lender to perform any of its obligations as contemplated by this agreement
or to fund or maintain the Loan, then upon notification by the Lender to the
Borrower the Facility shall be immediately cancelled and the Borrower shall
repay the Loan on the date specified by the Lender in such notice, being no
earlier than the last day of any applicable grace period permitted by law.



--------------------------------------------------------------------------------



 



7



11.   Market Disruption

(a) If LIBOR falls to be determined by reference to rates provided by the
Reference Banks and a reference bank does not supply an offered rate by noon two
Business Days before the first day of the Loan, the applicable LIBOR shall be
determined on the basis of the quotations of the remaining Reference Banks.
(b) If a Market Disruption Event occurs at the time LIBOR is to be determined,
then the Lender shall promptly notify the Borrower and the rate of interest
applicable to the Loan shall be the rate which represents the sum of the Margin,
Mandatory Cost, if any and the cost of funding for the Loan from whatever source
the Lender may reasonably select.
(c) If a Market Disruption Event occurs and the Borrower so requires, the Lender
and the Borrower shall enter into negotiations (for a period of not more then
10 days) with a view to agreeing a substitute basis for determining the rate of
interest. Any alternative basis agreed pursuant to clause 11(b) shall be binding
on the Borrower and the Lender.

12.   Early Termination

If:

  (a)   the Borrower fails to pay any sum due to the Lender under this agreement
on its due date; or     (b)   the Borrower commits any breach of or omits to
observe any other obligation accepted or undertaking given under this agreement;
or     (c)   any representation, warranty or statement made by the Borrower
pursuant to this agreement proves to have been incorrect as of the date it was
made (or deemed made) or is breached; or     (d)   any indebtedness of the
Borrower becomes or is capable of being declared due prior to its due date for
repayment, or the Borrower defaults in the repayment when due of any
indebtedness or in paying on the due date any sum payable under any guarantee,
or indemnity given by it; or     (e)   any security interest securing financial
indebtedness over any asset of the Borrower becomes enforceable; or     (f)  
the Borrower is unable or admits inability to pay its debts as they fall due,
suspends making payments on any of its debts or commences negotiations with
creditors with a view to rescheduling any of its indebtedness; or the value of
its assets is less than its liabilities (taking into account contingent and
prospective liabilities); or a moratorium is declared in respect of any of its
indebtedness; or     (g)   any corporate action, legal proceedings or other
procedure or step is taken in relation to the Borrower regarding (i) the
suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (ii) a composition, assignment or
arrangement with creditors; or (iii) the appointment of a liquidator, receiver,
administrator, administrative receiver or other similar officer; or (iv) any
analogous procedure or step is taken in any jurisdiction; or     (h)   the
Borrower ceases to carry on its business, or a substantial part of its assets
are seized or appropriated for any reason; or



--------------------------------------------------------------------------------



 



8

  (i)   any governmental or other registration licence or approval necessary to
enable the Borrower to continue its business or to comply with or perform any of
its obligations under this agreement is revoked, withdrawn, modified or withheld
or otherwise fails to remain in full force and effect, or     (j)   the
person(s) who now have control or voting control of the Borrower cease to have
control or voting control of the Borrower; or     (k)   it is, or becomes,
unlawful for the Borrower to perform any of its obligations under this
agreement; or     (l)   any event, or series of events occurs which, in the
opinion of the Lender, might produce a Material Adverse Effect; or     (m)   the
Borrower fails to comply with the regulations of the Federal Reserve Board or
any other regulations, legislation or license applicable to it as a bank holding
company, or any consent, authorisation, license, registration or approval from
any regulatory or other authority required by the Borrower in the conduct of its
business is not granted or is revoked or terminated or expires and is not
renewed or otherwise ceases to be in full force and effect; or     (n)   the
Guarantee ceases to be in full force and effect or notice of discontinuance of
the Guarantee is received;

then upon the happening of such event the obligations of the Lender under this
agreement shall immediately terminate and the Lender shall have the right to
make the Loan, together with accrued interest and any other amount owing, due
and payable on demand.
The Borrower will pay on demand interest on any overdue amounts at the rate
which is 2% per annum above the cost to the Lender of funding such amounts for
such period or consecutive periods as it may select running from the due date
for such amounts until payment in full by the Borrower.

13.   Indemnity

  (a)   The Borrower shall indemnify the Lender on demand against all losses and
expenses incurred by the Lender arising out of the occurrence of an Early
Termination Event and/or funding the Loan if requested by the Borrower in a
Utilisation Request but not made by reason of the operation of any one or more
of the provisions of this agreement (other than by reason of default or
negligence by the Lender) and/or the payment of the Loan in whole or in part
being made by the Borrower other than on its due date. The Lender’s certificate
of the amount of such losses (setting out in reasonable detail the basis for
calculation of such amount and following, where relevant, standard market
practice) shall in the absence of manifest error be conclusive and binding on
the Borrower.     (b)   The Borrower shall pay to the Lender an amount equal to
the loss, liability or cost which the Lender determines will be or has been
(directly or indirectly) suffered for or on account of any Tax, in connection
with the Loan other than a Tax assessed on the Lender under the law of the
jurisdiction in which the Lender is treated as resident for tax purposes if that
Tax is imposed on or calculated by reference to the net income received or
receivable by the Lender.



--------------------------------------------------------------------------------



 



9



14.   Termination of Facility

This agreement shall terminate on the Repayment Date except in respect of any
amount, actual or contingent, outstanding on that date.

15.   Benefit of Agreement

  (a)   This agreement shall be binding upon and shall inure only to the benefit
of the Borrower and the Lender and their respective successors and assigns
provided that no party shall assign or transfer any of its respective rights or
obligations under this agreement without the prior written consent of the other
party.     (b)   This agreement shall not otherwise confer any benefit on or be
enforceable by a third party.

16.   Miscellaneous

In addition to interest and all other amounts payable under this agreement the
Borrower shall pay the Lender on demand any cost or loss to the Lender
consequent on the introduction of or any change in any applicable law,
regulation, requirement, directive or request or any change in its
interpretation by any relevant governmental, fiscal, monetary or other authority
or by any self-regulating organisation or court of competent jurisdiction
(including without limitation any request or requirement which affects the
manner in which the Lender allocates its capital resources to its obligations
under this agreement) the effect of which is to increase the cost or reduce the
return to the Lender.

17.   Notices

All notices, requests, demands, consents and other communications given or sent
under this agreement shall be in writing and (unless otherwise indicated)
mailed, or faxed to the applicable party at its address indicated below or at
such other address as such party may designate by written notice to the other
party.

             
 
  If to the Borrower:       Santander Bancorp,
 
          Attn: Treasury Back Office
 
          207 Ponce de Leon Ave.
 
          5th Floor
 
          San Juan, PR 00917
 
           
 
          Telephone: 1 – 787 – 777 – 4417
 
           
 
          Facsimile: 1 – 787 – 777 – 4193
 
                    or such other office of the Borrower as may be notified to
the Lender         in writing.



--------------------------------------------------------------------------------



 



10

                  If to the Lender (other than operational notices):  Lloyds TSB
Bank plc,
 
          Financial Institutions,
 
          25 Gresham Street
 
          London EC2V 7HN
 
           
 
          Telephone: +44 20 7661 4771
 
           
 
          Facsimile: 44 20 7661 4790
 
           
 
          SWIFT: LLOYDGB2L
 
                    or such other office of the Lender as may be notified to the
Borrower         in writing.
 
                If to the Lender (for operational notices):   Lloyds TSB Bank
plc
 
          Loans Administration Department
 
          Bank House
 
          Wine Street
 
          Bristol BS1 2AN
 
           
 
          Telephone: +44 117 923 3359/3477
 
           
 
          Facsimile: +44 117 923 3367
 
           
 
          SWIFT: LLOYDGB2L
 
                    or such other office of the Lender as may be notified to the
Borrower         in writing.

All such notices, requests, demands, consents or other communications shall be
deemed to have been duly given when received in legible form by the party to
which they are required or permitted to be given or made under this agreement.
All fax communications made by the Borrower shall be promptly confirmed by
letter, but so that a failure to confirm shall not affect the validity of the
original fax communication. All communications received by the Lender by fax
which appear to be given by an authorised signatory of the Borrower and are
believed by the Lender to be genuine, shall have the same validity as a
communication received by mail.

18.   Governing Law

The parties hereto expressly agree that this agreement shall be construed
interpreted and governed in all respects in accordance with the laws of England.
The Borrower hereby agrees to submit to the jurisdiction of the English Courts
but this shall not prejudice the rights of the Lender in any other jurisdiction
where proceedings may lawfully be commenced against the Borrower.



--------------------------------------------------------------------------------



 



11

Please signify your acceptance of the terms of this agreement by signing and
returning the attached counterpart.
Yours faithfully,
For and on behalf of
LLOYDS TSB BANK PLC

                         
 
      /s/ Richard Bowser           /s/ Adrian Tooth                          
Authorised Signatory           Authorised Signatory    
 
                       
 
      Richard Bowser           Adrian Tooth    
 
      Relationship Director           Relationship Manager    

Accepted by and agreed to
For and on behalf of
SANTANDER BANCORP

                         
 
      /s/ Carlos M. García           /s/ Juan P. Pérez Hanley                  
        Authorised Signatory           Authorised Signatory    
 
                       
 
      Carlos M. García           Juan P. Pérez Hanley    
 
      Executive Vice President           Senior Vice President    



--------------------------------------------------------------------------------



 



 

ANNEX I
Utilisation Request
To: Lloyds TSB Bank plc
Loans Administration Dept
Bank House
Wine Street
Bristol BS1 2AN
From: Santander BanCorp,
[Address]
[Date]
Dear Sirs,
Santander BanCorp
USD 725,000,000 Loan Agreement dated 27th February, 2006 (the “Agreement”)

1.   We wish to borrow the Loan on the following terms:

Proposed utilisation date:          [ xxx ] (or if that is not a Business Day,
the next Business Day).
Amount:                                     USD 725,000,000.
Initial Interest Period:                Date of drawdown to 22nd June, 2006.

2.   The proceeds of the Loan should be credited to:

Account [ xxx ] of Santander BanCorp
[Name of Bank]
[Address of Bank]

3.   We confirm that no Early Termination Event has occurred under the
Agreement.   4.   This Utilisation Request is irrevocable.

Yours truly,
Santander BanCorp
By:
Authorised Signatory



--------------------------------------------------------------------------------



 



 

ANNEX II
Selection Notice
To: Lloyds TSB Bank plc
Loans Administration Dept
Bank House
Wine Street
Bristol BS1 2AN
From: Santander BanCorp,
[Address]
[Date]
Dear Sirs,
Santander BanCorp
USD 725,000,000 Loan Agreement dated 27th February 2006 (the “Agreement”)

1.   We refer to the Loan and the current Interest Period ending on [      ].  
2.   We request that the next Interest Period for the Loan is [      ]:   3.  
This Selection Notice is irrevocable.

Yours truly,
Santander BanCorp
By:
Authorised Signatory

 